DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/624,489 was filed on 1/3/2022.
Claims 1-16 are subject to examination.
An IDS filed on 4/6/2022 has been fully considered and entered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7,13, 17 respectively of copending Application No. 17/610635 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising  encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data and signaling information ”.  The reference application does not contain “acquiring the point cloud data”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 16 respectively of copending Application No. 17/610072 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data”.  The reference application does not contain “acquiring the point cloud data and transmitting a bitstream including signaling information”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 16 respectively of copending Application No. 17/624,706 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “ encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data”.  The reference application does not contain “acquiring the point cloud data and transmitting a bitstream including signaling information”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15, 18 respectively of copending Application No. 17/634,130 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising : acquiring point cloud data; encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data and signaling information ”.  The reference application does not contain  “signaling information”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6,11, 16 respectively of copending Application No. 17/627,409 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising  encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data ”.  The reference application does not contain “acquiring the point cloud data and signaling information”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8,11, 18 respectively of copending Application No. 17/638,420 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising  encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data ”.  The reference application does not contain “acquiring the point cloud data and signaling information”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,11,16 respectively of copending Application No. 17/639,812 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising  encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data ”.  The reference application does not contain “acquiring the point cloud data and signaling information”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 16, 1, 6 respectively of copending Application No. 17/642,412 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising  encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data ”.  The reference application does not contain “acquiring the point cloud data and signaling information”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,11,16 respectively of copending Application No. 17/621,042 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising  encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data ”.  The reference application does not contain “acquiring the point cloud data and signaling information”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8,15,18 respectively of copending Application No. 17/624,071 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising  encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data ”.  The reference application does not contain “acquiring the point cloud data and signaling information”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8,11,16 respectively of copending Application No. 17/619,907 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising  encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data ”.  The reference application does not contain “acquiring the point cloud data and signaling information”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21,24,28,31 respectively of copending Application No. 17/624,086 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising  encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data ”.  The reference application does not contain “acquiring the point cloud data and signaling information”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7,13,17 respectively of copending Application No. 17/624,067 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising  encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data and signaling information ”.  The reference application does not contain “acquiring the point cloud data”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,17,19 respectively of copending Application No. 17/772,415 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising  encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data ”.  The reference application does not contain “acquiring the point cloud data and signaling information”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 6, 11, 16 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,11,16 respectively of copending Application No. 17/640,695 (reference application) in view of Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject as follows: “A method for transmitting point cloud data, the method comprising  acquiring the point cloud data; encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data ”.  Chou teaches acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chou’s teaching in the reference application to come up with acquiring the point cloud data.  The motivation for doing so would be to encode/decode the point cloud therefore, rendering/viewing/outputting of the video stream can take place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquirer configured to acquire the point cloud data” in claim 6 and “a renderer configured to render the point cloud data in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. With respect to claim 1 and 6, The claim(s) recite(s)  “
A method of transmitting point cloud data, the method comprising: acquiring the point cloud data; encoding the point cloud data; and transmitting a bitstream including the encoded point cloud data and signaling information.” The claims is drawn to mathematical calculation (i.e. encoding the point cloud data).  If the claim under broadest reasonable interpretation covers limitation that is drawn to mathematical calculation but for recitation of a generic computer and/or generic computer components described at a high level of generality, then it falls within the grouping of abstract ideas.  Accordingly, the claim recites an abstract idea (Step 2A, prong 1)
 This judicial exception is not integrated into a practical application because the claim recites additional elements such as acquiring the point cloud data, transmitting a bitstream including the encoded point cloud data and signaling information and also acquirer, encoder, a transmitter. The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recites the acquiring the point cloud data and transmitting a bitstream is just means of receiving the point cloud data and transmitting a bitstream and amount to mere data gathering and transmitting which is a form of insignificant extra-solution activity.  
As such, the combination of these additional elements are not more than mere instructions to apply the exception using a generic computer component (i.e. acquirer, encoder, a transmitter).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements/limitations that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements/limitation are drawn to acquiring the point cloud data and transmitting the bitstream which limits the use of the abstract idea to a particular technological environment, generic computer components described at a high level of generality and limitations amounts to mere instructions to implement the abstract idea on a computer and/or use of computer as a tool and includes well understood, routine and conventional activities that amount to nor more than implementing the abstract idea with a  computerized system.  The claim is not patent eligible (step 2b).  
With respect to claim 11 and 16, The claim(s) recite(s)  “A method of receiving point cloud data, the method comprising: receiving a bitstream including the point cloud data and signaling information; decoding the point cloud data based on the signaling information; and rendering the point cloud data.” The claims is drawn to mathematical calculation (i.e. decoding the point cloud data).  If the claim under broadest reasonable interpretation covers limitation that is drawn to mathematical calculation but for recitation of a generic computer and/or generic computer components described at a high level of generality, then it falls within the grouping of abstract ideas.  Accordingly, the claim recites an abstract idea (Step 2A, prong 1)
 This judicial exception is not integrated into a practical application because the claim recites additional elements such as receiving a bitstream including the point cloud data and signaling information, rendering the point cloud data and also a receiver, a decoder, a renderer. The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recites the receiving the point cloud data and rendering the point cloud data just means of receiving the point cloud data and rendering/showing the point cloud data and amount to mere data gathering and viewing the data which is a form of insignificant extra-solution activity.  
As such, the combination of these additional elements are not more than mere instructions to apply the exception using a generic computer component (i.e. a receiver, a decoder, a renderer).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements/limitations that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements/limitation are drawn to receiving the point cloud data and rendering the point cloud data which limits the use of the abstract idea to a particular technological environment, generic computer components described at a high level of generality and limitations amounts to mere instructions to implement the abstract idea on a computer and/or use of computer as a tool and includes well understood, routine and conventional activities that amount to nor more than implementing the abstract idea with a  computerized system.  The claim is not patent eligible (step 2b).  
Dependent claim(s) 2-5, 7-10, 12-15, 17-20when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 11-12, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. U.S. Patent Publication # 2017/0347100 (hereinafter Chou).
With respect to claim 1, Chou teaches a method of transmitting point cloud data, the method comprising: 
-acquiring the point cloud data (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) ; encoding the point cloud data (i.e. encoding the data) (Paragraph 40, 44) ; and transmitting a bitstream including the encoded point cloud data (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238)
With respect to claim 2, Chou teaches the method of claim 1, wherein the encoding comprises: spatially partitioning geometry information and attribute information of the point cloud data into slices or tiles, each of the tiles including one or more slices (i.e. splitting the frame along tile rows, columns wherein each tile is rectangular prism region or spatial random access, attributes are organized in an attribute by attribute manner, the values of one attribute for occupied points of block))(Paragraph 52-53) and encoding the geometry information and attribute information of the point cloud data based on the slices or the tiles (i.e. each tile is a rectangular prism region wherein the geometry data is same for all attributes of point cloud frame)(Paragraph 51-53).
With respect to claim 6, Chou teaches an apparatus for transmitting point cloud data, the apparatus comprising: an acquirer configured to acquire the point cloud data  (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data) (Paragraph 40, 42) ;
 an encoder configured to encode the point cloud data  (i.e. encoding the data) (Paragraph 40, 44); and
 a transmitter configured to transmit a bitstream including the encoded point cloud data  (i.e. encodes it for delivery to multiple playback tools.  The surveillance system or monitoring system, remote conferencing presentation in which point cloud data is encoded and sent from one location to one or more other locations)(Paragraph 40, 44) and signaling information (i.e. quantized parameter as part of a sequence of such parameters)(Paragraph 40, 230, 238)
With respect to claim 7, Chou teaches the apparatus of claim 6, wherein the encoder comprises: a spatial partitioner configured to spatially partition geometry information and attribute information of the point cloud data into slices or tiles, each of the tiles including one or more slices  (i.e. splitting the frame along tile rows, columns wherein each tile is rectangular prism region or spatial random access, attributes are organized in an attribute by attribute manner, the values of one attribute for occupied points of block))(Paragraph 52-53); and a video encoder configured to encode the geometry information and attribute information of the point cloud data based on the slices or the tiles (i.e. each tile is a rectangular prism region wherein the geometry data is same for all attributes of point cloud frame)(Paragraph 51-53).
With respect to claim 11, Chou teaches a method of receiving point cloud data, the method comprising: receiving a bitstream including the point cloud data and signaling information   (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data an. quantized parameter as part of a sequence of such parameters)) (Paragraph 40, 42, 238, 230) ; decoding the point cloud data based on the signaling information   (i.e. decoding to reconstruct the point cloud data  (Paragraph 40, 44, 228, 238); and rendering the point cloud data. (i.e. rendering of view of reconstructed point cloud data)(Paragraph 32, 43) 
With respect to claim 12, Chou teaches the method of claim 11, wherein the decoding comprises: decoding geometry information and attribute information of the point cloud data on a basis of a slice or a tile including one or more slices based on the signaling information (i.e. decoding a point cloud frame can be organized into multiple tiles of the same size or different sizes, with geometry data received from the octree decoder and the transform coefficients received from the inverse quantizer, the inverse region adaptive hierarchical transformer applies an inverse RAHT to the transform coefficients to reconstruct attributes of occupied points) (Paragraph 72-74, 77-78); and spatially combining the slice-based or tile-based decoded geometry information and attribute information based on the signaling information  (i.e. splitting the frame along tile rows, columns wherein each tile is rectangular prism region or spatial random access, attributes are organized in an attribute by attribute manner, the values of one attribute for occupied points of block))(Paragraph 52-53)
With respect to claim 16, Chou teaches an apparatus for receiving point cloud data (Paragraph 40, 42), the apparatus comprising: 
a receiver configured to receive a bitstream including the point cloud data and signaling information (i.e. accepting encoded data from the encoder and decoding it to reconstruct the point cloud data an. quantized parameter as part of a sequence of such parameters)) (Paragraph 40, 42, 238, 230)
 a decoder configured to decode the point cloud data based on the signaling information (i.e. decoding to reconstruct the point cloud data  (Paragraph 40, 44, 228, 238); and  
a renderer configured to render the point cloud data (i.e. rendering of view of reconstructed point cloud data)(Paragraph 32, 43)
With respect to claim 17, Chou teaches the apparatus of claim 16, wherein the decoder comprises: a video decoder configured to decode geometry information and attribute information of the point cloud data on a basis of a slice or a tile including one or more slices based on the signaling information  (i.e. decoding a point cloud frame can be organized into multiple tiles of the same size or different sizes, with geometry data received from the octree decoder and the transform coefficients received from the inverse quantizer, the inverse region adaptive hierarchical transformer applies an inverse RAHT to the transform coefficients to reconstruct attributes of occupied points) (Paragraph 72-74, 77-78); and a post-processor configured to spatially combine the slice-based or tile-based decoded geometry information and attribute information based on the signaling information  (i.e. splitting the frame along tile rows, columns wherein each tile is rectangular prism region or spatial random access, attributes are organized in an attribute by attribute manner, the values of one attribute for occupied points of block))(Paragraph 52-53)
Allowable Subject Matter
Claims 3-5 ,8-10, 13-15, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Roimela et al. U.S. Patent Publication # 2021/0281879 which in Paragraph 184-185 teaches about V-PCC parameter tracks contain adaptation with additional signaling of atlas map per view and file parser mapping atlas IDS to track IDS contained in VPCC sample entry of every V-PCC track carrying atlas data.
B).  Graziosi et al. U.S. Patent Publication # 2021/0110577 which in Paragraph 31 and 90 teaches about receiving an atleast timing supplemental enhancement information message associated with an at least atlas sub-stream of the VPCC bit-stream.
C).  Tourapis et al. U.S. Patent Publication # 2021/0006833
D).  Wang et al. U.S. Patent Publication # 2021/0166432
E). Zaghetto et al. U.S. Patent Publication # 2020/0304792
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453